Exhibit 10.1

OPTION TO PURCHASE PROSPECTING LICENSES AGREEMENT

THIS AGREEMENT made as of November 18, 2008;

BETWEEN:

GEO CAN RESOURCES COMPANY LIMITED, a company incorporated under the laws of
Tanzania with a mailing address P.O. Box 80079, Dar es Salaam, Tanzania
(Facsimile: 1-866-246-1028);

(“Geo Can”)

AND:

LAKE VICTORIA MINING COMPANY, INC., a company incorporated under the laws of the
state of Nevada with an office address at 1781 Larkspur Drive, Golden, Colorado
80401 (Facsimile: 303-526-5889);

(“LVCA”)

WHEREAS:

A. Geo Can is the registered and beneficial owner of the Claims (as such term is
defined below), which are located in the United Republic of Tanzania and
described in Schedule A; and

B. Geo Can has agreed to grant to LVCA an option to acquire an undivided sixty
percent (60%) interest (the “Option”) in and to the Property (as such term is
defined below) by, inter alia, carrying out a series of exploration programs on
the Property and making certain payments to Geo Can and/or issuing shares of
LVCA to the Geo Can or an Assignee of Geo Can;

TERMS OF AGREEMENT

IN CONSIDERATION of the mutual agreements herein contained and of other good and
valuable consideration (the receipt and sufficiency of which are acknowledged by
each party), the parties agree with one another as follows:

1. Definitions and Interpretation

1.1 Definitions: Whenever used in this Agreement, the following words and terms
will have the respective meanings ascribed to them below:

“Affiliate” has the meaning set out in the Nevada Corporate Law (Nevada,
U.S.A.).

“Agreement” means this agreement, including the recitals and the Schedules all
as amended, supplemented or restated from time to time.

“Annual License Fees” means the annual fees paid to keep the Claims comprising
the Property in good standing as set out in Schedule “A”, including any
subsequent increase by the Republic of Tanzania;

--------------------------------------------------------------------------------

- 2 -

“Approval Date” means the date which is the first Business Day after the date
that the Board of Directors issues its written acceptance of this Agreement and
the transaction contemplated thereby.

“Business Day” means a day other than a Saturday, Sunday or statutory holiday in
Nevada.

“Claims” means all the mineral licenses described in Schedule A hereto, and each
of the two individual licenses set out in Schedule A is a “Claim”;

“Closing Date” means the date on which the transactions set out in this
Agreement are closed;

“Commercial Production” means, with respect to either of the Properties, and is
deemed to have been achieved, when the concentrator processing ores from the
Property for other than testing purposes has operated for 30 days in any 40
consecutive day period at not less than 50% of design capacity or, in the event
a concentrator is not erected on the Property, when ores from the Property have
been produced for a period of 40 consecutive production days at not less than
50% of the mining rate specified in a feasibility study recommending placing the
Property into production for commercial purposes.

“Effective Date” means the fifth business day next following the Approval Date;

“Exchange” means the OTC:BB Nasdaq Exchange.

“Exploration Expenses” means costs and expenses of whatsoever kind or nature,
including those of a capital nature, incurred or chargeable with respect to the
exploration and development of the Property and the maintenance of the Property
in good standing.

“Feasibility Study” means a detailed study or report showing that the placing
the Property or part thereof into Commercial Production is feasible and
including at least:

                  i.     

a description of that part of the Property to be covered by the proposed mine,

  ii.     

the estimated recoverable reserves of minerals and the estimated composition and
content thereof,

  iii.     

the proposed procedure for development, mining and production,

  iv.     

the results of ore amenability tests (if any),

  v.     

the nature and extent of the facilities proposed to be acquired, including a
preliminary design for the mill facilities if the size, extent and location of
the ore body makes such mill facilities feasible,

  vi.     

the total costs, including capital budget, reasonably required to purchase,
construct and install all structures, machinery and equipment required for the
proposed mine and a schedule indicating the times at which such moneys will be
required, including in particular the operating capital requirements for the
first four months of operation,

  vii.     

all environmental impact studies and the costs thereof,

  viii.     

the period in which it is proposed the Property will be brought into Commercial
Production, and

--------------------------------------------------------------------------------

- 3 -

             ix.     

such other data and information as are reasonably necessary to substantiate the
existence of an ore deposit of sufficient size and grade to justify development
of a mine, taking into account all relevant business, tax and other
considerations;

 

“Government or Regulatory Authority” means any federal, state, regional,
municipal or other government, governmental department, regulatory authority,
commission, board, bureau, agency or instrumentality that has lawful authority
to regulate or administer or govern the business or property or affairs of any
person, and for the purposes of this Agreement also includes any corporation or
other entity owned or controlled by any of the foregoing and any stock exchange
on which shares of a Party are listed for trading.

“Mining Operations” means every kind of work done by LVCA on or in respect of
the Properties or the products derived there from and includes, without limiting
the generality of the foregoing, work of assessment, geophysical, geochemical
and geological surveys, studies and mapping, assaying and metallurgical testing,
investigating, drilling, designing, examining, equipping, improving, surveying,
shaft-sinking, raising, crosscutting and drifting, searching for, digging,
trucking, sampling, working and procuring minerals, ores and concentrates,
bringing any mining claims to lease, reclamation and in doing all work usually
considered to be prospecting, exploration, development and mining work; in
paying wages and salaries of persons engaged in such work and in supplying food,
lodging, transportation and other reasonable needs of such persons; in paying
insurance premiums and assessments or premiums for workers’ compensation
insurance, contributions for unemployment insurance or other pay allowances or
benefits customarily paid in the district to such persons; in paying rentals,
license renewal fees, taxes and other governmental charges required to keep the
Properties in good standing; in purchasing or renting plant, buildings,
machinery, tools, appliances, equipment or supplies and in installing, erecting,
detaching and removing the same or any of them; and in the management of any
work which may be done on the Properties for the due carrying out of such
prospecting, exploration, development and mining work.

“Option” has the meaning set out in Section 3.1 of this Agreement.

“Option Period” has the meaning set out in Section 3.2 of this Agreement.

“Parties” means the parties to this Agreement and their respective successors
and permitted assigns which become parties pursuant to this Agreement and
“Party” means any one of the Parties.

“Permitted Encumbrance” means

(a)     

easements, rights of way, servitudes or other similar rights in land including,
without limiting the generality of the foregoing, rights of way and servitudes
for railways, sewers, drains, gas and oil pipelines, gas and water mains,
electrical light, power, telephone, telegraph or cable television conduits,
poles, wires and cables;

  (b)     

the right reserved to or vested in any government or other public authority by
the terms of any or by any statutory provision, to terminate, revoke or forfeit
any of the lease or mining claims or to require annual or other periodic
payments as a condition of the continuance thereof;

  (c)     

rights reserved to or vested in any municipality or governmental, statutory or
public authority to control or regulate any of the Property in any manner, and
all applicable laws, rules and orders of any governmental authority; and

  (d)     

the reservations, limitations, provisos and conditions in any original grants
from the Crown, or other governmental entity of the Republic of Tanzania on the
Properties or interests therein and statutory exceptions to title.

 

--------------------------------------------------------------------------------

- 4 -

“Shares” means common shares in the capital of LVCA as constituted on the date
of this Agreement.

1.2      Headings. The division of this Agreement into paragraphs and the
insertion of headings are for convenience of reference only and shall not affect
the construction or interpretation of this Agreement. The terms “this
Agreement”, “hereof”, “hereunder” and similar expressions refer to this
Agreement and not to any particular article, paragraph or other portion hereof
and include any agreement supplemental hereto. Unless something in the subject
matter or context is inconsistent therewith, references herein to articles and
paragraphs are to articles and paragraphs of this Agreement.

1.3      Legislation. Any reference to a provision in any legislation is a
reference to that provision as now enacted, and as amended, re-enacted or
replaced from time to time, and in the event of such amendment, re-enactment or
replacement any reference to that provision shall be read as referring to such
amended, re-enacted or replaced provision.

1.4      Extended Meanings. In this Agreement words importing the singular
number only shall include the plural and vice versa, words importing the
masculine gender shall include the feminine and neuter genders and vice versa
and words importing persons shall include individuals, partnerships,
associations, trusts, unincorporated organizations and corporations.

1.5      Currency. All references to currency herein are to lawful money of the
United States of America.

1.6      Schedules. The following are the Schedules annexed hereto and
incorporated by reference and deemed to be part hereof:

Schedule A  -  Description of Properties  Schedule B  -  Net Smelter Royalty
Return (NSR) 


2.        Representations and Warranties

2.1.      Representations and Warranties of Geo Can. Geo Can represents and
warrants to LVCA that:

         (a)     

Geo Can is a corporation duly incorporated, organized and subsisting under the
laws of Tanzania, East Africa with the corporate power to own its assets and to
carry on its business;

   (b)     

Geo Can has good and sufficient power, authority and right to enter into and
deliver this Agreement and, to the best of its knowledge, to option and transfer
legal and beneficial interest in the Properties to LVCA free and clear of all
liens, charges, encumbrances and other rights of others other than the Permitted
Encumbrances and a 2% Net Smelter Royalty Return (NSR) payable to GeoCan
according to Schedule B;

   (c)

other than the Agreement, there is no contract, option or any other right of
another binding upon or which at any time in the future may become binding upon
Geo Can to option, sell, transfer, assign, pledge, charge, mortgage, explore or
in any other way option, dispose of or encumber all or part of the Properties or
any portion thereof or interest therein other than pursuant to the provisions of
this Agreement;

--------------------------------------------------------------------------------

 

- 5 -

         (d)     

neither the entering into nor the delivery of this Agreement nor the completion
of the transactions contemplated hereby by Geo Can will result in the violation
of any agreement or other instrument to which Geo Can is a party or by which Geo
Can is bound, or any applicable law, rule or regulation;

    (e)     

other than the Net Smelter Royalty Return, Geo Can is not a party to or bound by
any contract or commitment to pay any royalty, fee or land payment with respect
to the Properties or any portion thereof or interest therein;

  (f)     

LVCA has the option to purchase 60% of the right, title and interest in and to
the Property and is required to pay to Geo Can 2% of net smelter returns (“NSR”)
from the Properties and there is no adverse claim or challenge against or to the
ownership of or title to the Properties or any portion thereof or interest
therein nor is there any basis for any such claim or challenge; and there is a
Remaining Interest Option to purchase up to 100% of Geo Can’s right, title and
interest in and to the Property; and

  (j)     

Geo Can is a non-resident for the purposes of U.S. Income Tax (USA).

2.2.      Representations and Warranties of LVCA. LVCA represents and warrants
to Geo Can that:

        (a)     

LVCA is a corporation duly incorporated, organized and subsisting under the laws
of the State Nevada, U.S.A. with the corporate power to own its assets and to
carry on its business in jurisdiction in which the Properties are located;

  (b)     

LVCA has all necessary power and authority to enter into this Agreement and any
agreement instrument referred to in or contemplated by this Agreement and to do
all such acts and things are required to be done, observed or performed by it,
in accordance with the terms of Agreement and any agreement or instrument
referred to in or contemplated by this Agreement;

  (c)     

neither the entering into nor the delivery of this Agreement nor the completion
of the transactions contemplated hereby by LVCA will result in the violation of
any agreement or other instrument which LVCA is a party or by which LVCA is
bound, or any applicable law, rule or regulation;

  (d)     

LVCA is a “reporting company”, as such term is defined according to the U.S.
Securities Exchange Commission (SEC), in the State of Nevada and is not in
default of filing financial statements required by such applicable securities
legislation or paying prescribed fees and related thereto;

  (e)     

the Shares to be issued and delivered to Geo Can hereunder have been validly
created authorized for issuance and when so issued and delivered shall be duly
and validly issued as paid and non-assessable Shares; and

  (f)     

LVCA is a resident for purposes of the U.S. Income Tax (U.S.A.).

2.3.      Acknowledgment and Covenant of LVCA. LVCA acknowledges and agrees that
the Option granted to LVCA in the Properties are granted by Geo Can of its
rights and LVCA covenants to perform the obligations of Geo Can to the same
extent as if LVCA held the title directly with the Ministry of Energy and
Minerals of Tanzania.

--------------------------------------------------------------------------------

- 6 -

2.4.     Representations about Title. Geo Can represents or warrants that the
title is valid and that the ownership or state of title to the Properties is
held by Geo Can or its’ subsidiaries. In addition, Geo Can represents or
warrants that there are no charges, liens or encumbrances on the Properties.

2.5.     Verification of Title. LVCA covenants to Geo Can that it will undertake
all necessary actions, at its sole cost and expense, to verify the ownership of
the Properties, including obtaining all necessary searches, investigations,
opinions or reports that any prudent exploration company would reasonably obtain
to verify the ownership and title to property located in the Republic of
Tanzania.

2.6.     Reliance and Survival. The representations, warranties,
acknowledgements and covenants set out in this Section 2 have been relied on by
the Parties in entering into this Agreement. All representations and warranties
made herein will survive the delivery of this Agreement to the Parties and the
completion of the transactions contemplated hereby and, notwithstanding such
completion, will continue in full force and effect for the benefit of Geo Can or
LVCA, as the case may be, for a period of eighteen (18) months from the
exercise, lapse or termination of the Option.

3.      Grant of Option

3.1.    Geo Can hereby grants to LVCA (or such wholly-owned subsidiary of the
LVCA as LVCA may request) an option to acquire an undivided sixty percent (60%)
interest (the “Option”) in and to the Property and, as consideration therefore
and subject to Board acceptance in respect of the Option and this Agreement,
LVCA hereby agrees to reimburse Geo Can for the annual fees and registration
fees incurred by Geo Can to register, transfer and maintain the Claims in the
amount of USD$4222.20 and to:

  (a)  pay USD$250,000 to Geo Can as follows:          (i)  USD$100,000 on the
Closing Date; less any deposit advanced          (ii)  USD$150,000 on or before
the one year anniversary of the Closing Date;         and       (b) allot and
issue to the Geo Can a total of 1,500,000 Shares, as fully paid and
non-assessable, as follows:             (i)

600,000 Shares within ten (10) days of the Closing Date;

  (ii)

900,000 Shares on or before the one year anniversary of the Closing Date; and

  (c) incur Exploration Expenses aggregating at least USD$1,200,000 not later
than the third anniversary of the Closing Date, as follows:   (i)  

USD$200,000 on or before the one year anniversary of the Closing Date;

  (ii)

an additional USD$400,000 on or before the two year anniversary of the Closing
Date;

  (iii)

an additional USD$600,000 on or before the three year anniversary of the Closing
Date; and


     

--------------------------------------------------------------------------------

- 7 -

3.2.      Working Right. Geo Can hereby further grants to LVCA the exclusive
working right during the period from the Approval Date but prior to the
exercise, lapse or termination of the Option (the “Option Period”) to enter upon
the Properties, to conduct Mining Operations on the Properties and to have quiet
possession thereof to the extent provided for in the Geo Can Options. LVCA shall
conduct all Mining Operations in compliance with all applicable statutes,
regulations, by-laws, orders and judgments and all applicable directives, rules,
consents, permits, orders guidelines and policies of any Government or
Regulatory Authority with jurisdiction over the Properties.

3.4.      Option Only. Nothing contained in this Agreement, nor any payment
made, Mining Operations conducted or expenditure incurred by LVCA on or in
connection with the Properties or part of them, nor the doing of any act or
thing by LVCA under the terms of this Agreement shall obligate LVCA to do
anything else under this Agreement other than to make payment and incur
expenditures to the extent that it may have expressly undertaken to do so
pursuant to the terms of this Agreement, the obligations of LVCA hereunder being
simply those of an option holder.

4.         Expenditures, Payments and Share Issuances to Maintain Option.

4.1.     Statement of Required Expenditures:

LVCA shall provide a statement of account to Geo Can within 30 days of the end
of the applicable anniversary period set out above, which confirms and details
the expenditures made in the applicable anniversary certified by a senior
officer of LVCA.

4.2.      Lapse or Surrender of Option. Subject to Paragraph 7.3, LVCA may let
the working right and the lapse by failing to make any of the payments, issue
any of the securities, or incur any of the expenditures referred to in
Paragraphs 3.1(a), (b) and (c) on or before the dates specified therein.

5.        Obligations during Option Period

5.1.      Covenants of LVCA. During the Option Period, LVCA covenants and agrees
with Geo Can to:

         (a)     

conduct all Mining Work in a careful and miner-like manner and in compliance
with all applicable statutes, regulations, by-laws, orders and judgments and all
applicable directives, rules, consents, permits, orders, guidelines and policies
of any Government or Regulatory Authority with jurisdiction over the Properties;
and

  (b)     

keep the Property in good standing by doing quarterly reports and filing, or
payment in lieu thereof, all necessary assessment work and maps and payment of
all annual fees, taxes or assessments required to be paid and by doing all other
acts and things and making all other payments required to be made which may be
necessary in that regard. LVCA must forward funds to Geo Can a minimum of 30
business days before the due date of each fee if LVCA desires Geo Can to
complete any annual payments or fees to maintain the Property in good standing.
LVCA must submit to Geo Can all exploration work performed per property a
minimum of 45 business days before each quarterly due date, along with payment
to Geo Can, for Geo Can to prepare and submit in a timely fashion the quarterly
reports for each property.

 

5.2.      Abandonment. LVCA may at any time, during the currency of the Option,
abandon any one or more of the claims which comprise the Property. LVCA shall
give Geo Can thirty (30) days notice in writing of any abandonment. If Geo Can
so requests, LVCA will retransfer such Claims as are to be abandoned to Geo Can
at the sole cost of LVCA, which Claims shall be in good standing for a period of
at least 180 days from the initial notice of abandonment.

--------------------------------------------------------------------------------

- 8 -

5.3.      No Encumbrances. During the Option Period, neither LVCA nor Geo Can
shall pledge, mortgage or charge or otherwise encumber their beneficial interest
in the property or their rights under this Agreement.

6.       Exercise of Option Granted in the Property

6.1.    Exercise of Option. If, on or before the third anniversary of the
Closing Date, LVCA has issued the Shares

and made the payments referred to in Paragraph 3.1 (a) and made the exploration
expenditures, payments and share issuances set out in paragraph 3.1 (b) and (c)
LVCA may exercise the Option by giving written notice to Geo Can, together with
a statement of account certified by a senior officer of LVCA confirming such
expenditures. In such event LVCA shall become the owner of 60% of the right,
title and interest of Geo Can in and to the Properties.

7.      Termination

7.1.    Termination for Cause. Subject to Paragraph 7.3, Geo Can may terminate
this Agreement and the Option and working right herein shall lapse if:

        (a)     

LVCA is in default of any term or condition of this Agreement;

  (b)     

Geo Can gives LVCA written notice specifying the particulars of the default; and

  (c)     

upon expiration of 30 days from the date of receipt by LVCA of such notice, LVCA
has failed to cure the default or, if such default cannot reasonably be cured
within such 30 day period, has failed to make commercially reasonable efforts to
implement a cure for such default.

7.2.      Surrender of Rights. Subject to Paragraph 7.3, LVCA may give Geo Can
written notice of its intention to surrender all of its rights hereunder and
upon expiration of 30 days from the date of receipt by Geo Can of such notice,
this Agreement shall terminate and working right and Option herein shall lapse.

7.3.     Obligations on Termination. Notwithstanding any other provisions of
this Agreement, in the event of lapse, termination or surrender of the Option
and/or this Agreement, as the case may be, LVCA shall:

         (a)     

ensure that the Properties are in good standing for a period of at least 6
months from the lapse, termination or surrender of the Options and/or this
Agreement, as the case may be, and upon request of Geo Can, retransfer the
Properties to Geo Can in the name of Geo Can;

  (b)     

deliver to Geo Can any and all reports, maps, assessment reports and maps,
samples, assay results, drill cores and engineering data of any kind whatsoever
pertaining to the Properties or related to Mining Work which have not been
previously delivered to Geo Can; and

  (c)     

upon notice from Geo Can, remove all materials supplies and equipment from the
Properties; provided however, that Geo Can may retain ore and, at the cost of
LVCA, dispose of any such materials, supplies or equipment not removed from the
Properties within 90 days of receipt of such notice by LVCA.

7.4.     Provisions which Operate Following Termination. Notwithstanding any
termination of this Agreement for any reason whatsoever and with or without
cause, the provisions of Sections 2.6 and 7.3 and any other provisions of this
Agreement necessary to give efficacy thereto shall continue in full force and
effect following any such termination.

--------------------------------------------------------------------------------

- 9 -

8.     Remaining Interest Options And Formation of Joint Venture

Grant of Remaining Interest Options

8.1         LVCA will have, and is hereby granted by Geo Can, the Remaining
Interest Option.

Exercise of Remaining Interest Option


8.2         The Remaining Interest Options may be exercised by LVCA by delivery
of a notice in writing to Geo Can not later than 4:00 p.m. (local Nevada time)
on the applicable date. Such notice will set out the Claims on which the
Remaining Interest Option is being exercised together with a cheque for the
applicable amount, as follows:

(1)    Second Option: Only after the Option has been fully exercised, an
additional option (the “Second Option”) to purchase an undivided twenty percent
(20%) interest or fifty percent (50%) of Geo Can’s remaining forty percent (40%)
interest in the Property, for a purchase price of five hundred thousand
($500,000) USD and seven hundred and fifty thousand (750,000) common shares. The
“Second Option” must be exercised within 2 years of the date the Option is
exercised.

(2)    Third Option: An additional option (the “Third Option”) to purchase the
remaining undivided twenty percent (20%) interest retained by Geo Can within
twenty-four (24) months of the exercise of the Second Option. The Third Option
may be exercised only after an independent 43-101 resource calculation has been
made based on the entire $1,200,000 exploration budget being expended and a
minimum of 50,000 meters of RC or Diamond drilling, directed by Geo Can, has
been completed within two (2) years of the exercise of the Second Option. The
Third Option purchase price, based on an independent 43-101 resource
calculation, is calculated as follows:

Calculation is based on the New York gold spot price average the day the “Third
Option” is exercised. The total number of ounces Inferred, Indicated or Measured
multiplied by the corresponding per ounce dollar amount allocated under the Spot
Price Average using the table below at the time of the exercise of the “Third
Option”:

Total Number of Ounces  Up to $800/o0z Up to $900/o0z Up to$1,000/o0z Up to
$1,200/oz   ($) ($) ($) ($) measured  5.00/oz 6.50/oz 8.00/o0z 10.00/oz
indicated  3.00/oz 4.00/oz 5.00/o0z 7.00/oz inferred  1.50/oz 2.00/oz 3.50/oz 
4.50/oz


for every $100 that the gold spot price is above $1200/oz add $1.00 to each
table level.


Formation of Joint Venture

8.3           On the date of exercise of any Option, subject to any exercise of
the Remaining Interest Option pursuant to §8.2 hereof, the Geo Can and the LVCA
will, without any further act or formality, associate themselves and will be
deemed for all purposes to have associated themselves, by way of Joint Venture
on substantially the

--------------------------------------------------------------------------------

- 10 -

terms and conditions contained in the Joint Venture Agreement. The Geo Can and
the LVCA hereby agree to negotiate, within one year from the date of execution
of this Agreement, the precise terms and conditions of a Joint Venture Agreement
in good faith.

8.4           LVCA will assume the cost of all exploration, development and
related expenditures carried out on the Property and by the Joint Venture until
the commencement of Commercial Production.

8.5           If the Remaining Interest Option is not exercised on the Property
within the required timeframes as set out in 8.2, the purchase price of Geo
Can’s Remaining Interest of the Property will be agreed to and set out in the
Joint Venture Agreement.

Relationship of Parties to Joint Venture

8.6           If a Joint Venture is constituted pursuant to this Agreement, the
relationship of Geo Can and LVCA will, from and after the date of constitution
of such Joint Venture, be that of co-venturers and will, subject to express
provisions of this Agreement, be governed by the terms and conditions of the
Joint Venture Agreement.

9.        Net Smelter Royalty Return – NSR

9.1          Upon any part of the Property being placed into Commercial
Production, the LVCA will pay to Geo Can a royalty (the “NSR”), being equal to
2% of Net Smelter Returns, on the terms and conditions as set out in this
paragraph and in Schedule B.

9.2          Instalments of the NSR payable will be paid by LVCA to Geo Can
within forty-five (45) days after the end of the calendar quarter during which
minerals are sold to the smelter, refinery or other place of treatment of the
proceeds of sale of the minerals, ore, concentrates or other product from the
Property.

9.3          Within 120 days after the end of each fiscal year, commencing with
the year in which Commercial Production occurs, the accounts of LVCA relating to
operations on the Property and the statement of operations, which will include
the statement of calculation of NSR for the year last completed, will be audited
by the auditors of LVCA at its expense. The Geo Can will have 120 days after
receipt of such statements to question the accuracy thereof in writing and,
failing such objection, the statements will be deemed to be correct and
unimpeachable thereafter.

9.4          If such audited financial statements disclose any overpayment of
NSR by LVCA during the fiscal year, the amount of the overpayment will be
deducted from future installments of NSR payable.

9.5          If such audited financial statements disclose any underpayment of
NSR by LVCA during the year, the amount thereof will be paid to Geo Can
forthwith after determination thereof.

9.6          LVCA agrees to maintain for each mining operation on the Property,
up-to-date and complete records relating to the production and sale of minerals,
ore, bullion and other product from the Property, including accounts, records,
statements and returns relating to treatment and smelting arrangements of such
product, and Geo Can or its agents will have the right at all reasonable times,
including for a period of 12 months following the expiration or termination of
this Agreement, to inspect such records, statements and returns and make copies
thereof at its own expense for the purpose of verifying the amount of NSR
payments to be made by LVCA to Geo Can pursuant hereto. LVCA will have the right
to have such accounts audited by independent auditors at its own expense once
each fiscal year.

--------------------------------------------------------------------------------

- 11 -

10.      Transfer of Interest/Rights of First Refusal

10.1                Subject to first obtaining the written approval of Geo Can,
which approval will not be unreasonably withheld, LVCA may at any time during
the Option Period and prior to formation of a Joint Venture, sell, transfer or
otherwise dispose of all or any portion of its right, title or interest in and
to the Property or under this Agreement; provided that any purchaser, grantee or
transferee of any such interest will have first delivered to Geo Can its
agreement related to this Agreement and to the Property, containing:

          a.     

a covenant by such transferee to perform all the obligations of LVCA to be
performed under this Agreement in respect of the interest to be acquired by it
from LVCA to the same extent as if this Agreement had been originally executed
by LVCA and such transferee as joint and several obligors making joint and
several covenants; and

  b.     

a provision subjecting any further sale, transfer or other disposition of such
interest in the Property or this Agreement to the restrictions contained in this
section.

  

10.2.           

No assignment by LVCA of any interest less than its entire interest in this
Agreement will, as between LVCA and Geo Can, discharge it from any of its
obligations hereunder, but upon the transfer by LVCA of the entire interest at
the time held by it in this Agreement (whether to one or more transferees and
whether in one or in a number of successive transfers), LVCA will be deemed to
be discharged from all obligations hereunder save and except for the fulfillment
of contractual commitments having accrued due prior to the date on which LVCA
will have no further interest in this Agreement.

  10.3     

If Geo Can or LVCA (the “Vendor”) should at any time before or after exercise of
the Option receive a bona fide offer from an independent third party (the
“Proposed Purchaser”) dealing at arm’s length with the Vendor to purchase all or
substantially all of its interest in and to the Property, which offer the Vendor
desires to accept, or if the Vendor intends to sell all or substantially all of
its interest in and to the Property, the Vendor will first make an offer (the
“Offer”) of such interest in writing to the other party (the “Offeree”) upon
terms no less favourable than those offered by the Proposed Purchaser or
intended to be offered by the Vendor, as the case may be.

  10.4     

Each Offer will specify the price and terms and conditions of such sale, the
name of the Proposed Purchaser (which term will, in the case of an intended
offer by the Vendor, mean the person or persons to whom the Vendor intends to
offer its interest) and, if the offer received by the Vendor from the Proposed
Purchaser provides for any consideration payable to the Vendor or otherwise than
in cash, the Offer will include the Vendor’s good faith estimate of the cash
equivalent of the non-cash consideration.

  10.5     

If within a period of sixty (60) days of the receipt of the Offer the Offeree
notifies the Vendor in writing that it will accept the same, the Vendor will be
bound to sell such interest to the Offeree (subject as hereinafter provided with
respect to price) on the terms and conditions of the Offer.

  10.6     

If the Offer so accepted by the Offeree contains the Vendor’s good faith
estimate of the cash equivalent consideration as aforesaid, and if the Offeree
disagrees with the Vendor’s best estimate, the Offeree will so notify the Vendor
at the time of acceptance and the Offeree will, in such notice, specify what it
considers, in good faith, the fair cash equivalent to be and the resulting total
purchase price.

--------------------------------------------------------------------------------

- 12 -

10.7               

If the Offeree so notifies the Vendor, the acceptance by the Offeree will be
effective and binding upon the Vendor and the Offeree and the cash equivalent of
any such non-cash consideration will be determined by binding arbitration under
the Commercial Arbitration Act of the State of Nevada and will be payable by the
Offeree, subject to prepayment as hereinafter provided, within sixty (60) days
following its determination by arbitration; and the Offeree will in such case
pay to the Vendor, against receipt of an absolute transfer of clear and
unencumbered title to the interest of the Vendor being sold, the total purchase
price which is specified in its notice to the Vendor and such amount will be
credited to the amount determined following arbitration of the cash equivalent
of any non- cash consideration.

  10.8     

If the cash equivalent of any such non-cash consideration must be determined by
binding arbitration under the Commercial Arbitration Act:

 

            a.      

the arbitrator will in each instance fix a time and place in the State of Nevada
for the purpose of hearing the evidence and representations of the parties, and
he will preside over the arbitration and determine all questions of procedure
not provided for under the Commercial Arbitration Act;

    b.     

after hearing any evidence and representations that the parties may submit, the
arbitrator will make an award and reduce the same to writing, and deliver one
copy thereof to each of the parties; and

    c.     

the award of the arbitrator will in each instance be final and binding upon both
parties;

    d.     

the expense of the arbitration (including actual legal and other costs of the
parties) will be paid as specified in the award.

10.9                    If the Offeree fails to notify the Vendor before the
expiration of the time limited therefore that it will purchase the interest
offered, the Vendor may sell and transfer such interest to the Proposed
Purchaser at the price and on the terms and conditions specified in the Offer
for a period of sixty (60) days, provided that the terms of this paragraph will
again apply to such interest if the sale to the Proposed Purchaser is not
completed within the said sixty (60) days.

10.10                  Any sale hereunder will be conditional upon the Proposed
Purchaser delivering a written undertaking to the Offeree, in form and substance
satisfactory to its counsel, to be bound by the terms and conditions of this
Agreement and the Joint Venture Agreement.

11.        Impossibility of Performance

11.1.     Impossibility of Performance. Notwithstanding any term in this
Agreement, if a Party is at any time delayed from carrying out any action under
this Agreement due to circumstances beyond the reasonable control of such Party,
acting diligently, the period of any such delay shall be excluded in computing,
and shall extend the time within which such Party may exercise its rights and/or
perform its obligations under this Agreement. A Party relying on this Section 11
shall promptly deliver to the other Party notice of the event giving rise to the
application of this paragraph and a second notice stating the date on which the
application of this Section 11 ceased.

12.       Notices and Payments

12.1.    Notice. Any demand, notice or other communication (a “Communication”)
to be made or given in connection with this Agreement shall be made or given in
writing and may be made or given by personal

 

--------------------------------------------------------------------------------

- 13 -

delivery, registered mail or facsimile addressed to the recipient at the
addresses or facsimile numbers of the parties provided on the first page of this
Agreement or such other address or individual as may be designated by notice by
either party to the other. Any Communication made or given by personal delivery
shall be conclusively deemed to have been given on the day of actual delivery
thereof, if made or given by registered mail, on the 4th day, other than a day
which is not a Business Day, following the deposit thereof in the mail, and if
made or given by facsimile, on the day, other than a day which is not a Business
Day, following the day it was confirmed as received. If the party giving any
Communication knows or ought reasonably to know of any difficulties with the
postal system which might affect the delivery of the mail, any such
Communication shall not be mailed but shall be made or given by personal
delivery.

12.2.      Payments. Payments hereunder shall be made in lawful money of United
States of America, unless otherwise indicated, and shall be addressed to the
recipient at the addresses of the recipient parties provided on the first page
of this Agreement or such other address or individual as may be designated by
notice by the recipient party in accordance with Paragraph 12.1. If any payment
herein shall become due on a day that is not a Business Day, such payment shall
be made on the next succeeding Business Day.

13.       Regulatory Approval

13.1. Exchange Approval. This Agreement and the transactions contemplated
hereunder are subject to the filing with and acceptance by the Exchange and any
other regulatory authority having jurisdiction over the securities of LVCA. If
such acceptance by the Exchange is not obtained within 30 Business Days of the
date of this Agreement, Geo Can may, at its option, terminate this Agreement and
the Option and working rights herein upon written notice to LVCA. LVCA will use
its best efforts to obtain, at its sole cost and expense and as soon as possible
upon the execution of this Agreement, Exchange or any other approvals that may
be required for this Agreement and the transaction contemplated herein.

14.       General Provisions

14.1.     Entire Agreement. This Agreement, including all the Schedules hereto,
together with the agreements and other documents to be delivered pursuant
hereto, constitutes the entire agreement among the parties pertaining to the
subject matter hereof and supersedes any and all prior agreements,
understandings, negotiations and discussions, whether oral or written, of the
Parties and there are no warranties, representations or other agreements among
the Parties in connection with the subject matter hereof except as specifically
set forth herein and therein.

14.2.     Waiver. The failure of a Party in any one or more instances to insist
upon strict performance of any of the terms of this Agreement or to exercise any
right or privilege arising under it shall not preclude it from requiring by
reasonable notice that any other party duly perform its obligations or preclude
it from exercising such a right or privilege under reasonable circumstances, nor
shall waiver in any one instance of a breach be construed as an amendment of
this Agreement or waiver of any later breach.

14.3.     Assignment. Either Party shall be permitted to assign this Agreement.
Any assignment shall be subject to the assignee entering into an agreement, in
form and substance satisfactory to counsel for the other Party, to be bound by
this Agreement. This Agreement shall inure to the benefit of and be binding upon
the Parties hereto and their respective successors and assigns.

14.4.     Further Assurances. Each Party shall from time to time at the request
of the other Party and without further consideration, execute and deliver all
such other additional assignments, transfers, instruments, notices, releases and
other documents and shall do all such other acts and things as may be necessary
or desirable to assure more fully the consummation of the transactions
contemplated hereby.

--------------------------------------------------------------------------------

- 14 -

14.5.      Time. Time shall be of the essence of this Agreement.

14.6.      Amendment. This Agreement may be amended or varied only by agreement
in writing signed by each of the Parties. Unless the context otherwise so
requires, a reference to this Agreement shall include a reference to this
Agreement as amended or varied from time to time.

14.7.      Severability. If any provision of this Agreement is determined to be
invalid or unenforceable in whole or in part, such invalidity or
unenforceability shall attach only to such provision or part thereof and the
remaining part of such provision and all other provisions hereof shall continue
in full force and effect.

14.8.      Governing Law and Attornment. This Agreement shall be governed by and
interpreted in accordance with the laws of the state of Nevada and the federal
laws of United States of America applicable therein and the Parties hereby
irrevocably attorn to the jurisdiction of the Courts of the state of Nevada. For
the purpose of all legal proceedings, this Agreement shall be deemed to have
been performed in the state of Nevada and the courts of the state of Nevada
shall have exclusive jurisdiction to entertain any action arising under this
Agreement.

14.9.      Counterparts. This Agreement may be executed by facsimile and in as
many counterparts as are necessary and shall be binding on each Party when each
Party has signed and delivered one such counterpart. When a counterpart of this
Agreement has been executed by each Party, all counterparts together shall
constitute one agreement.

 

 

 

 

   

(THE BALANCE OF THIS PAGE LEFT BLANK ON PURPOSE.)

--------------------------------------------------------------------------------

- 15 -

IN WITNESS WHEREOF this Agreement has been duly executed by the respective
parties hereto effective as of the date first above written.

LAKE VICTORIA MINING COMPANY, INC.     By:      ROGER NEWELL Authorized
Signatory                          GEO CAN RESOURCES COMPANY LIMITED    By:     
DAVID KALENUIK  Authorized Signatory                     


--------------------------------------------------------------------------------

 

SCHEDULE “A”
Description of Properties

To an Agreement made as of November 18, 2008 between Geo Can Resources Company
Limited and Lake Victoria Mining Company, Inc.

PL 2910/2004
Annex ‘A’

Subject to Section 95 of the Mining Act, 1998 the License Area is at Bunda South
area in Bunda District, QDS 32/3 defined by lines of latitude and longitude
having the following corner coordinates:

Corner  Latitude (S)  Longitude (E)  A.  02 deg. 18 min. 00 sec  33 deg. 40 min.
50 sec.  B.  02 deg. 18 min. 00 sec.  33 deg. 45 min. 20 sec.  C.  02 deg. 23
min. 00 sec.  32 deg. 45 min. 20 sec.  D.  02 deg. 23 min. 00 sec.  33 deg. 40
min. 50 sec.        An area of approximately 77.21 square kilometers.   


PL 3006/2005
Annex ‘A’

Subject to Section 95 of the Mining Act, 1998 the License Area is at Bunda area
in Bunda District, QDS 23/4 defined by lines of latitude and longitude having
the following corner coordinates:

Corner  Latitude (S)  Longitude (E)  A.  02 deg. 16 min. 46.2 sec  33deg. 45
min. 20 sec.  B.  02 deg. 16 min. 46.2 sec.  33 deg. 50 min. 29sec.  C.  02deg.
18 min.  43.2 sec.  33 deg. 50 min. 29 sec.  D.  02 deg. 18 min. 43.2 sec.  33
deg. 55 min. 29 sec.  E.  02 deg. 21 min.   00 sec.  33 deg. 55 min. 29 sec. 
F.  02 deg. 21 min.   00 sec.  33 deg. 45 min. 20 sec. 

        An area of approximately 113.9 square kilometers.


 

--------------------------------------------------------------------------------

 

Schedule “B”
Net Smelter Royalty Return – NSR

To an Agreement made as of November 18, 2008 between Geo Can Resources Company
Limited and Lake Victoria Mining Company, Inc.

ARTICLE 1

DEFINITION OF NET SMELTER ROYALTY RETURN

1.1     

Net Smelter Royalty Returns.    The term "Net Smelter Returns" ("NSR") as used
in this Agreement shall mean the net proceeds received by the Company from the
sale of minerals from a Property after deductions for all of the following:

     (a)     

Custom smelting costs, treatment charges and penalties including, but without
being limited to, metal losses, penalties for impurities and charges or
deductions for refining, selling, transportation from smelter to refinery and
from refinery to market; provided, however, in the case of heap or dump leaching
operations, all processing and recovery costs incurred by the Company beyond the
point at which the metal being treated is in solution shall be considered as
treatment charges (it being agreed and understood, however, that such processing
and recovery costs shall not include the cost of mining, crushing, dump
preparation, distribution of leach solutions or other mining and preparation
costs up to the point at which the metal goes into solution);

     (b)     

Cost of transporting mineral product from the concentrator to a smelter, refiner
or other place of treatment; and

     (c)     

Federal production royalties, production taxes, severance taxes and sales,
privilege and other taxes measured by production or the value of production.

   1.2     

Sales Price.    The NSR will be based upon the Sales Price of the specific
metals and commodities as defined below:

    (a)     

Refined silver (silver meeting the specifications established for the New York
Silver Price published by Handy & Harman) shall be deemed to have been sold
during the month when it is produced, and the Sales Price thereof shall be
deemed to be an amount calculated by multiplying the number of produced ounces
by the average during the same month of the New York Silver spot price
quotations published by Handy & Harman for one ounce of refined silver;

    (b)     

In the case of any minerals other than silver, Sales Price means the amount
calculated by multiplying the number of units of the refined metal or other
mineral product produced during any month by the average of the daily spot
prices during the same month as quoted by the London Metals Exchange for one
unit of that refined metal or mineral product; and

    (d)     

Sales Price shall be determined as set forth in subparts (a), (b) and (c) above,
irrespective of any actual arrangements for the sale or other disposition of
minerals by the Company, specifically including but not limited to forward
sales, futures trading or commodities options trading, and any other price
hedging, price protection or speculative arrangements involving the possible
delivery of gold, silver or other minerals from a Property.  If, for any reason,
published prices for minerals produced from a Property are not available from
the sources set forth above, the parties shall select such other published
commodity exchange, producer, trade publication or other listing as will fairly
reflect the spot price at which sales of such commodities are being affected at
the time of sale by the Company.

--------------------------------------------------------------------------------

ARTICLE 2

PAYMENT PROCEDURES

2.1     

Definitions. Words and terms defined in this Agreement to which this Schedule B
is attached, shall have the same meaning for purposes of this Schedule B.

  2.2     

Computation of Royalty. Each time that minerals mined from a Property are sold
by the Company, the Company shall calculate the Net Smelter Returns ("NSR")
realized by the Company in connection with the sale. The NSR so calculated shall
then be multiplied by 2.0%. Then the Company shall pay Geo Can the resulting
amount. Geo Can shall have no right whatsoever to take minerals or royalty "in
kind."

  2.3

Treatment and Sale. The Company shall have the right (but not the obligation) to
concentrate, mill, smelt, refine, upgrade or otherwise process or beneficiate
minerals mined from one particular Property, at locations on or off that
particular Property. The Company shall not be liable for any values lost in
processing under sound processing practices and procedures, and no royalty shall
be payable to Geo Can with respect thereto. No production royalty shall be
payable to Geo Can for or with respect to reasonable quantities of minerals
which are not sold by the Company but are used by the Company for assaying,
treatment amenability, metallurgical or other analytical processes or
procedures.

  2.4     

Commingling. The Company shall have the right of mixing or commingling, at any
location and either underground or at the surface, any minerals mined from a
Property with any ores, metals, minerals, or mineral products mined from other
lands, provided that the Company shall determine the weight or volume of, sample
and analyze all such ores, metals, minerals and mineral products before the same
are so mixed or commingled. Any such determination of weight or volume, sampling
and analysis shall be made in accordance with sound and generally accepted
sampling and analytic practices and procedures. The weight or volume and the
analysis so derived shall be used as the basis of allocation of production
royalties payable to Geo Can hereunder in the event of a sale by the Company of
materials so mixed or commingled.

  2.5     

Statements and Payments. Each production royalty payment due Geo Can hereunder
shall be made within forty-five (45) days after the end of the calendar quarter
during which minerals are sold. Each such payment shall be accompanied by an
itemized statement setting forth all facts and figures necessary in order to
verify the accuracy of the amount of the payment. Each production royalty
payment due Geo Can shall be made by a single check made payable to a single
person or entity or to such other persons or entities as may be designated in
writing by Geo Can as the payees for purposes of payments due Geo Can under this
Agreement. Anything to the contrary in this Agreement notwithstanding, the
Company shall not be in default hereunder for failure to make any payment Geo
Can in timely fashion if Geo Can fails or refuses to give the Company written
notice designating the persons or entities to be the payees named on each and
every check to be sent to Geo Can by the Company hereunder, and the Company
shall have no duty with respect to the disbursement or application of any
payments to Geo Can after such payments are made in accordance with this Section
2.5.

   2.6     

Audit. In accordance with Section 9.3 of the Agreement, Geo Can shall have a
period of one hundred and twenty (120) days after the receipt by Geo Can of each
royalty statement to give the Company notice of any objection by Geo Can
thereto. If Geo Can fails to object to a particular statement within one hundred
and twenty (120) days after the receipt by Geo Can thereof then, subject only to
the provisions of Section 2.7 ("Adjustments") of this Schedule B, the accuracy
of such statement and the amount of any payment of transmitted threwith shall be
conclusive with respect to Geo Can.

--------------------------------------------------------------------------------

 

 

If Geo Can objects to the accuracy of a particular statement or the amount of
the payment transmitted thereby within one hundred and twenty (120) days after
the statement is received by Geo Can or Geo Can's representative, a certified
public accountant, or other accounting expert, mutually acceptable to the
parties and retained by Geo Can may promptly audit the Company's relevant books
and records at an office selected by the Company and during the Company's normal
business hours. Any such audit shall be made at the sole expense of Geo Can if
the audit determines that the payment in question was accurate to within two
percent (2%). Any such audit shall be made at the sole expense of the Company if
the audit determines that the payment in question was inaccurate by more than
three percent (3%). In any case, the payment in question shall be adjusted to
reflect the results of the audit.

  2.7     

Adjustments. Any charges, costs or expenses or any adjustments thereto which are
actually made and given to the Company by a purchaser, shipper, processor or
other creditor that were not taken into account in a statement to Geo Can which
accompanied a preceding production royalty payment shall be taken into account
in determining the amount of the next production royalty payment, but no such
charges or adjustments shall otherwise affect the conclusiveness of preceding
statements or payments.

--------------------------------------------------------------------------------